      Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 1 of 35 PageID #:3831




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

H-D U.S.A., LLC,
                                                       Case No. 21-cv-01041
                  Plaintiff,
                                                       Judge Marvin E. Aspen
v.
                                                       Magistrate Judge Jeffrey T. Gilbert
[REDACTED] and THE INDIVIDUALS AND
ENTITIES OPERATING [REDACTED],

                  Defendants.


                                      AMENDED COMPLAINT

          Plaintiff H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) hereby brings the present

action against [REDACTED] and the Individuals and Entities Operating [REDACTED],

identified on Schedule A attached hereto (collectively, “Defendants”) and alleges as follows:

                                   I. JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales

to Illinois residents by setting up and operating e-commerce stores that target United States



1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
   Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 2 of 35 PageID #:3832




consumers using one or more Seller Aliases, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Harley-Davidson’s federally registered trademarks to

residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging in

interstate commerce, and has wrongfully caused Harley-Davidson substantial injury in the State

of Illinois.

                                      II. INTRODUCTION

        3.     This action has been filed by Harley-Davidson to combat e-commerce store

operators who trade upon Harley-Davidson’s reputation and goodwill by offering for sale and/or

selling unauthorized and unlicensed products, including motorcycle parts, apparel, jewelry, and

other goods, using infringing and counterfeit versions of Harley-Davidson’s federally registered

trademarks (the “Counterfeit Harley-Davidson Products”). Defendants create e-commerce stores

operating under one or more Seller Aliases that are advertising, offering for sale and selling

Counterfeit Harley-Davidson Products to unknowing consumers. E-commerce stores operating

under the Seller Aliases share unique identifiers, establishing a logical relationship between them

and that Defendants’ counterfeiting operation arises out of the same transaction, occurrence, or

series of transactions or occurrences. Defendants attempt to avoid and mitigate liability by

operating under one or more Seller Aliases to conceal both their identities and the full scope and

interworking of their counterfeiting operation. Harley-Davidson is forced to file this action to

combat Defendants’ counterfeiting of its registered trademarks, as well as to protect unknowing

consumers from purchasing Counterfeit Harley-Davidson Products over the Internet. Harley-

Davidson has been and continues to be irreparably damaged through consumer confusion,




                                                 2
   Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 3 of 35 PageID #:3833




dilution, and tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks

injunctive and monetary relief.

                                       III. THE PARTIES

Plaintiff Harley-Davidson

       4.      Plaintiff H-D U.S.A., LLC is a Wisconsin limited liability company having its

principal place of business at 3700 West Juneau Avenue, Milwaukee, Wisconsin 53208, and is

the owner of the trademark rights asserted in this action.

       5.      Harley-Davidson is a world-famous manufacturer of motorcycles and a wide

variety of other products and services, including apparel, jewelry, leather goods, and assorted

accessories.

       6.      Since at least as early as 1903, Harley-Davidson has used and promoted the

HARLEY-DAVIDSON name and trademark in connection with motorcycles, motorcycle parts

and accessories.

       7.      Since at least as early as 1910, Harley-Davidson has used its Bar & Shield Logo.

The Bar & Shield Logo and variations thereof, including, but not limited to, those shown below

(collectively, the “Bar & Shield Logo”), are used for motorcycles and related products and

services.




                                                 3
   Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 4 of 35 PageID #:3834




       8.      Since about 2000, Harley-Davidson has used its Willie G. Skull Logo (or

variations thereof), including, but not limited to, those shown below (collectively, the “Willie G.

Skull Logo”), for motorcycles and related products and services.




       9.      Since about 2008, Harley-Davidson has used its Dark Custom Logo (or variations

thereof), including, but not limited to, as shown below (collectively, the “Dark Custom Logo”),

for motorcycles and related products and services.




                                                4
   Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 5 of 35 PageID #:3835




       10.    Harley-Davidson has continuously sold motorcycles and related goods under the

HARLEY-DAVIDSON, Bar & Shield Logo, Willie G. Skull Logo, Dark Custom Logo, and

other trademarks (collectively, the “HARLEY-DAVIDSON Trademarks”). As a result of this

long-standing use, strong common law trademark rights have amassed in the HARLEY-

DAVIDSON Trademarks.         Harley-Davidson’s use of the marks has also built substantial

goodwill in and to the HARLEY-DAVIDSON Trademarks.                    The HARLEY-DAVIDSON

Trademarks are famous marks and valuable assets of Harley-Davidson.               Harley-Davidson

Products typically include at least one of the registered HARLEY-DAVIDSON Trademarks.

       11.    For generations, the Harley-Davidson brand has been the undisputed world leader

in the field of motorcycles and related products, including those which prominently display the

famous, internationally recognized, and federally registered HARLEY-DAVIDSON Trademarks

(collectively, the “Harley-Davidson Products”).

       12.    Several of the HARLEY-DAVIDSON Trademarks are registered with the United

States Patent and Trademark Office, a non-exclusive list of which is included below.

REGISTRATION           REGISTERED                 REGISTRATION                 INTERNATIONAL
  NUMBER               TRADEMARK                       DATE                         CLASSES
  4,771,447         HARLEY-DAVIDSON                July 14, 2015      For: House mark for a full line of
                                                                      jewelry in class 014

  3,690,031         HARLEY-DAVIDSON                   Sep. 29, 2009   For: Non-luminous, non-
                                                                      mechanical tin signs, non-
                                                                      luminous, non-mechanical metal
                                                                      signs, tool boxes of metal, tool
                                                                      chests of metal, key rings of metal,
                                                                      and metal personal identification
                                                                      tags in class 006

  3,490,890         HARLEY-DAVIDSON                   Aug. 26, 2008   For: House mark for a line of
                                                                      motorcycles, structural parts for
                                                                      motorcycles and related motorcycle
                                                                      accessories, namely, seats,
                                                                      backrests, decorative fuel tank

                                                  5
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 6 of 35 PageID #:3836




                                                         panels, transmission gears, fuel
                                                         tanks, wheel sprockets, gear shifts,
                                                         clutches, battery covers and straps,
                                                         front rear, and intermediate
                                                         kickstands, hub caps, shift knobs,
                                                         foot rests and extensions,
                                                         windshields, leg shields, fender
                                                         tips, brake pedals, handlebar grips,
                                                         safety guards, namely, bars for
                                                         attachment to motorcycles, steering
                                                         dampers, shock absorbers, spare
                                                         wheels, spare wheel carriers, boot
                                                         guards, namely, mud flaps and
                                                         fenders, saddle covers, luggage
                                                         carriers, license plate frames,
                                                         handlebar cross bars, foot pedal
                                                         pads, tank and fender pads,
                                                         rearview, fenders and skirts, and
                                                         wheel balance weights in class 012

3,393,840     HARLEY-DAVIDSON            Mar. 11, 2008   For: House mark for a full line of
                                                         clothing, footwear and headwear in
                                                         class 025

2,281,489     HARLEY-DAVIDSON            Sep. 28, 1999   For: Necklaces, bracelets, and
                                                         watch bands in class 014
1,621,383     HARLEY-DAVIDSON            Nov. 06, 1990   For: Model toy motorcycles,
                                                         miniature motorcycle replicas,
                                                         model toy trucks, electronically
                                                         operated toy motorcycles in class
                                                         028

1,606,282     HARLEY-DAVIDSON            Jul. 17, 1990   For: Safety goggles, protective
                                                         helmets and sunglasses in class 009

1,602,474     HARLEY-DAVIDSON            Jun. 19, 1990   For: Belt buckles in class 026

1,450,348     HARLEY-DAVIDSON            Aug. 04, 1987   For: metal articles, namely, key
                                                         fobs, key chains and license plate
                                                         holders in class 006

                                                         For: Knife sheaths in class 008

                                                         For: Necklaces, earrings, pins of
                                                         non-precious metals, clocks and
                                                         watches in class 014

                                     6
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 7 of 35 PageID #:3837




                                                         For: Children’s books, bumper
                                                         stickers, removable tattoos,
                                                         pressure sensitive decals,
                                                         checkbook covers, and playing
                                                         cards in class 016

                                                         For: Leather goods, namely, purses,
                                                         wallets, duffle bags, motorcycle
                                                         saddle bags, and key fobs in class
                                                         018

                                                         For: Mirrors in class 020

                                                         For: Mugs, drinking glasses,
                                                         coasters, decanters, cups, and
                                                         plastic mugs in class 021

                                                         For: Towels, and bed spreads in
                                                         class 024

                                                         For: Sweat pants, sweaters,
                                                         suspenders, scarves, bandanas,
                                                         leather clothing, namely, jackets,
                                                         vests, gloves, jeans, chaps, tops,
                                                         boots, shorts, caps, belts, and parts
                                                         of footwear, namely boot tips, in
                                                         class 025

                                                         For: Stuffed toy animals, toy banks,
                                                         and model kits in class 028

                                                         For: Cigarette cases, lighter cases,
                                                         and cigarette lighters in class 034

1,311,457     HARLEY-DAVIDSON            Dec. 25, 1984   For: Repair and Servicing of
                                                         Motorcycles in class 037

                                                         For: Retail store services in the
                                                         field of motorcycles in class 042

1,234,404     HARLEY-DAVIDSON            Apr. 12, 1983   For: Sunglasses and Protective
                                                         Helmets for Motorcyclists in class
                                                         009

                                                         For: Clothing-Namely, Jackets,

                                     7
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 8 of 35 PageID #:3838




                                                         Pants, Shirts, T-Shirts, Vests,
                                                         Jeans, Riding Suits, Bandannas,
                                                         Rain Suits, Shorts, Nightgowns,
                                                         Halters, Underwear, Tank Tops,
                                                         Sweatshirts, Night Shirts, Socks,
                                                         Gloves, Hats, Caps and Boots in
                                                         class 025

1,219,955     HARLEY-DAVIDSON            Dec. 14, 1982   For: Parts and service manuals for
                                                         motorcycles, parts catalogs for
                                                         motorcycles, newsletters and
                                                         magazines dealing with
                                                         motorcycles, calendars, posters,
                                                         and decals in class 016

1,078,871     HARLEY-DAVIDSON            Dec. 06, 1977   For: Vehicles-namely, motorcycles
                                                         in class 012

526,750                                  Jun. 27, 1950   For: Motorcycles and structural
                                                         parts thereof; accessories-namely,
                                                         intermediate stands, seats, foot rests
                                                         and extensions, windshields, fender
                                                         tips, exhaust stacks, grips, name
                                                         plates, saddle covers, luggage
                                                         carriers, license frames, foot pedal
                                                         pads, tandem seats, foot rests, and
                                                         rear view mirrors in classes 007,
                                                         012, 022, and 027

508,160       HARLEY-DAVIDSON            Apr. 05, 1949   For: Electric lamps and spare parts
                                                         for same; spark plugs; and electric
                                                         signs in classes 007, 009, 011, 012,
                                                         and 015

507,163       HARLEY-DAVIDSON            Mar. 01, 1949   For: Motorcycle shirts; sweaters;
                                                         breeches; neckties; coveralls; rain
                                                         coats and hats; jackets; helmets;
                                                         caps; and boots in class 025

1,708,362           HARLEY               Aug. 18, 1992   For: Embroidered patches for
                                                         clothing in class 026

1,683,455           HARLEY               Apr. 14, 1992   For: Shirts, tank tops, boots, and
                                                         sweatshirts in class 025



                                     8
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 9 of 35 PageID #:3839




1,406,876           HARLEY               Aug. 26, 1986   For: Clothing; namely--tee shirts
                                                         for men, women and children; knit
                                                         tops for women and girls; and
                                                         children's shirts in class 025

1,352,679           HARLEY               Aug. 06, 1985   For: Motorcycles in class 012

4,955,539           HARLEY               May 10, 2016    For: Watches, rings, bracelets,
                                                         necklaces, earrings, pins being
                                                         jewelry; jewelry, namely, wrist
                                                         cuffs, pendants, charms and ride
                                                         beads for making jewelry in class
                                                         014
1,793,137      HARLEY OWNERS             Sep. 14, 1993   For: Hunting knives, pocket knives
                   GROUP                                 and knife cases in class 008

                                                         For: Road atlases, newsletters,
                                                         magazines relating to motorcycling,
                                                         playing cards, and decals in class
                                                         016

                                                         For: Key fobs, luggage, tote bags,
                                                         and travel bags in class 018

                                                         For: Plastic and ornamental pins
                                                         and badges in class 020

                                                         For: Glasses, mugs, cups, and
                                                         insulated can holders in class 021

                                                         For: Textile flags and banners in
                                                         class 024

                                                         For: Clothing, namely, shirts,
                                                         sweatshirts, t-shirts, caps, hats,
                                                         jacket, vests, and bandanas in class
                                                         025

                                                         For: Belt buckles and ornamental
                                                         patches in class 026

1,654,280              HD                Aug. 20, 1991   For: Jewelry, namely lapel pins,
                                                         earrings, necklaces and bracelets in
                                                         class 014




                                     9
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 10 of 35 PageID #:3840




2,315,877              HD                 Feb. 8, 2000    For: Shirts, jackets, vests, T-shirts,
                                                          nightgowns, sweatshirts,
                                                          nightshirts, gloves, hats, leather
                                                          gloves in class 025
1,534,449              HD                 Apr. 11, 1989   For: Decorative cloth patches and
                                                          belt buckles of non-precious metal
                                                          in class 026
2,042,130              HD                 Mar. 4, 1997    For: Cigarette lighters, cigarette
                                                          cases not made of precious metals,
                                                          and holders for cigarette lighters
                                                          not made of precious metals in
                                                          class 034
1,716,992             HOG                 Sep. 15, 1992   For: Metal badges; figurines made
                                                          of metal in class 006

                                                          For: Clocks, watches, jewelry of
                                                          precious and non-precious
                                                          metal, namely, pins, charms,
                                                          earrings, bracelets, necklaces, and
                                                          rings; ornamental lapel pins;
                                                          ashtrays, cigarette cases and
                                                          holders of cigarette lighters of
                                                          precious metals; belt buckles
                                                          of precious metal in class 014

                                                          For: Greeting cards, road atlas,
                                                          posters, calendars, newsletters,
                                                          books and magazines relating to
                                                          motorcycling, paper banners
                                                          relating to motorcycling, playing
                                                          cards, decals, note paper, pens and
                                                          pencils, checkbook clutches in class
                                                          016

                                                          For: Drinking steins; glassware,
                                                          namely, plates, cup saucers, glasses
                                                          and other containers for food and
                                                          beverage; mugs, cups, insulated can
                                                          holders, commemorative plates,
                                                          toothbrushes, quencher cups and
                                                          figurines made of ceramic,
                                                          porcelain and glass; leather can,
                                                          glass and mug holders in class 021

                                                          For: Flags and banners not of paper
                                                          in class 024

                                     10
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 11 of 35 PageID #:3841




                                                          For: Clothing, namely, shirts,
                                                          sweatshirts, t-shirts, caps, hats,
                                                          jackets, vests, socks, shoes, boots,
                                                          scarves, belts, sweat pants,
                                                          pants, bandanas, gloves,
                                                          suspenders, chaps, rainsuits, and
                                                          mittens in class 025

                                                          For: Belt buckles not of precious
                                                          metals, ornamental pins and
                                                          embroidered patches for clothing in
                                                          class 026

1,263,936                                 Jan. 17, 1984   For: Medallions and non-luminous
                                                          non-mechanical signs made
                                                          primarily of metal and
                                                          plastic in class 006

                                                          For: Sunglasses, battery chargers,
                                                          protective motorcycle crash
                                                          helmets and luminous signs in class
                                                          009

                                                          For: Electric lamps in class 011

                                                          For: Mud flaps, fuel door plates, air
                                                          cleaners, radio caddies, motorcycle
                                                          tank and fender sets, leather
                                                          motorcycle bags and motorcycles
                                                          in class 012

                                                          For: Jewelry - namely, necklaces,
                                                          rings and key fobs in class 014

                                                          For: Posters, paper decals and
                                                          playing cards in class 016

                                                          For: Wallets in class 018

                                                          For: Decorative wall plaques and
                                                          mirrors in class 020

                                                          For: Mugs and insulated drinking
                                                          steins in class 021



                                     11
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 12 of 35 PageID #:3842




                                                          For: Towels in class 024

                                                          For: Clothing - namely, t-shirts,
                                                          jackets, blue jeans, sweat shirts,
                                                          underwear, bandanas, headwear,
                                                          socks, boots, cycle riding suits,
                                                          belts and suspenders in class 025

                                                          For: Embroidered patches, belt
                                                          buckles and lapel, hat and stick
                                                          pins all of nonprecious metals in
                                                          class 026

                                                          For: Cigarette lighters in class 034

4,601,391                                 Sep. 09, 2014   For: Cell phone covers in class 009




3,559,365                                 Jan. 13, 2009   For: House mark for a line of
                                                          motorcycles, structural parts for
                                                          motorcycles, and related
                                                          motorcycle accessories, namely,
                                                          seats, backrests, decorative fuel
                                                          tank panels, transmission gears,
                                                          fuel tanks, wheel sprockets, gear
                                                          shifts, clutches, battery covers and
                                                          straps, front, rear, and intermediate
                                                          kickstands, hub caps, shift knobs,
                                                          foot rests and extensions,
                                                          windshields, leg shields, fender
                                                          tips, brake pedals, handlebar grips,
                                                          safety guards, namely, bars for
                                                          attachment to motorcycles, steering
                                                          dampers, shock absorbers, spare
                                                          wheels, spare wheel carriers, boot
                                                          guards, namely, mud flaps and
                                                          fenders, saddle covers, luggage
                                                          carriers, license plate frames,
                                                          handlebar cross bars, foot pedal
                                                          pads, tank and fender pads,
                                                          rearview mirrors, fenders and

                                     12
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 13 of 35 PageID #:3843




                                                          skirts, and wheel balance weights
                                                          in class 012

3,393,839                                 Mar. 11, 2008   For: House mark for a full line of
                                                          clothing, footwear and headwear in
                                                          class 025




3,185,946                                 Dec. 19, 2006   For: Jackets, baseball hats, caps,
                                                          shirts and T-shirts in class 025




1,711,882                                 Sep. 01, 1992   For: Embroidered patches for
                                                          clothing in class 026




1,660,539                                 Oct. 15, 1991   For: Knives; namely, buck knives,
                                                          sporting and hunting knives,
                                                          folding pocket knives, knife cases
                                                          therefor, and tool kits comprising
                                                          wrenches and pliers in class 008

                                                          For: sunglasses, and motorcycle
                                                          parts; namely, gauges, batteries,
                                                          and cruise controls in class 009

                                                          For: Flashlights in class 011

                                                          For: motorcycles and motorcycle
                                                          parts; namely, air cleaners, drive
                                                          belts, belt guards, brakes, chains,
                                                          clutches, crankcases, engine
                                                          cylinders, fenders and fender
                                                          supports, footboards, forks, fuel

                                     13
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 14 of 35 PageID #:3844




                                                       tanks, leg guards, handlebars,
                                                       cylinder heads, mirrors, oil filters,
                                                       oil pumps, seats, shock absorbers,
                                                       backrests, wheels, and windshields
                                                       in class 012


                                                       For: Ankle bracelets, bracelets,
                                                       earrings, necklaces, rings, tie tacks,
                                                       watch bands, watches, wall clocks,
                                                       and ornamental lapel pins in class
                                                       014

                                                       For: Books about motorcycles,
                                                       calendars, decals, pens, photo
                                                       albums, posters, and removable
                                                       tattoos in class 016

                                                       For: Holders for cans in the nature
                                                       of a rubber cylinder, duffle bags,
                                                       garment bags, key fobs, suitcases,
                                                       and wallets in class 018

                                                       For: Wall mirrors and wall plaques
                                                       in class 020

                                                       For: Drinking glasses, mugs, and
                                                       can holders in the nature of an
                                                       insulated rubber cylinder in class
                                                       021

                                                       For: Towels in class 024

                                                       For: Belts, chaps, denim pants,
                                                       gloves, hats, caps, jackets, neckties,
                                                       night shirts, pants, rain suits, shirts,
                                                       socks, suspenders, sweaters,
                                                       sweatshirts, tank tops, athletic
                                                       shoes, shoes, boots, t-shirts,
                                                       underwear, vests and wristbands in
                                                       class 025

                                                       For: Belt buckles not made of
                                                       precious metal, boot chains, and
                                                       embroidered patches for clothing in
                                                       class 026

                                     14
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 15 of 35 PageID #:3845




                                                          For: Automobile floor mats in class
                                                          027

                                                          For: Toy trucks in class 028


                                                          For: Lighter holders, cigarette
                                                          cases, lighter cases, and lighters, all
                                                          of the foregoing not being made of
                                                          precious metal in class 034

1,263,936                                 Jan. 17, 1984   For: Medallions and non-luminous
                                                          non-mechanical signs made
                                                          primarily of metal and plastic in
                                                          class 006

                                                          For: Sunglasses, battery chargers,
                                                          protective motorcycle crash
                                                          helmets and luminous signs in class
                                                          009

                                                          For: Electric lamps in class 011

                                                          For: Mud flaps, fuel door plates, air
                                                          cleaners, radio caddies, motorcycle
                                                          tank and fender sets, leather
                                                          motorcycle bags and motorcycles
                                                          in class 012

                                                          For: Jewelry-Namely, Necklaces,
                                                          Rings, and Key Fobs in class 014

                                                          For: Posters, paper decals and
                                                          playing cards in class 016

                                                          For: Wallets in class 018

                                                          For: Decorative Wall Plaques and
                                                          Mirrors in class 020

                                                          For: Mugs and Insulated Drinking
                                                          Steins in class 021

                                                          For: Towels in class 024



                                     15
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 16 of 35 PageID #:3846




                                                          For: Clothing-Namely, T-Shirts,
                                                          Jackets, Blue Jeans, Sweat Shirts,
                                                          Underwear, Bandanas, Headwear,
                                                          Socks, Boots, Cycle Riding Suits,
                                                          Belts and Suspenders in class 025

                                                          For: Embroidered patches, belt
                                                          buckles and lapel, hat and stick
                                                          pins all of non-precious metals in
                                                          class 026

                                                          For: Cigarette lighters in class 034

1,205,380                                 Aug. 17, 1982   For: Motorcycles in class 012

                                                          For: Clothing-Namely, T-Shirts in
                                                          class 025




1,224,868                                 Jan. 25, 1983   For: Decorative Items for
                                                          Motorcycles-Namely, Medallions
                                                          in class 006

                                                          For: Fitted Motorcycle Covers in
                                                          class 012

                                                          For: Key Ring Fobs in class 014

                                                          For: General Purpose Decals;
                                                          Decorative Items for Motorcycles-
                                                          Namely, Decals, and Metallic Foil
                                                          Decals in class 016

                                                          For: Drinking Cups and Mugs in
                                                          class 021

                                                          For: Clothing-Namely, Jackets, T-
                                                          Shirts, Tank Tops, Sweat Shirts,
                                                          Bandannas, Hats, Caps, and Boots
                                                          in class 025

                                                          For: Stick, Lapel, and Hat Pins, All
                                                          of Nonprecious Metals, and
                                                          Decorative Cloth Patches in class
                                                          026

                                     16
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 17 of 35 PageID #:3847




                                                          For: Cigarette Lighters in class 034

2,376,674                                 Aug. 15, 2000   For: Metal locks in class 006

                                                          For: Motorcycle parts, namely,
                                                          spark plugs in class 007

                                                          For: Optical and safety equipment,
                                                          namely, sunglasses and motorcycle
                                                          helmets in class 009

                                                          For: Motorcycle parts, namely,
                                                          mirrors, drive belts made of rubber,
                                                          swing arm pivot covers, axle nut
                                                          covers, handgrips, oil pump covers,
                                                          air cleaner covers, derby covers,
                                                          caliper covers, seats, brake pedals,
                                                          motorcycle saddlebags, saddlebag
                                                          liners, timer covers and fender tips
                                                          in class 012

                                                          For: Jewelry in class 014

                                                          For: Leather goods, namely
                                                          traveling bags and saddlery in class
                                                          018

                                                          For: Leather gloves in class 025

1,741,456                                 Dec. 22, 1992   For: Embroidered patches and belt
                                                          buckles not of precious metals in
                                                          class 026




1,511,060                                 Nov. 01, 1988   For: Clothing, namely, boots, sweat
                                                          shirts, jeans, hats, caps, scarves,
                                                          motorcycle riding suits, neck ties,
                                                          shirts, t-shirts, jackets, vest, ladies
                                                          tops, bandanas in class 025




                                     17
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 18 of 35 PageID #:3848




3,447,304                                 Jun. 17, 2008   For: A full line of clothing in class
                                                          025




3,697,874                                 Oct. 20, 2009   For: Motorcycles and structural
                                                          parts therefor in class 012




3,697,875                                 Oct. 20, 2009   For: Shirts, hats, caps in class 025




3,074,276                                 Mar. 28, 2006   For: Metal key chains in class 006




                                     18
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 19 of 35 PageID #:3849




3,018,481                                 Nov. 22, 2005   For: Ornamental novelty pins in
                                                          class 026




2,979,002                                 Jul. 26, 2005   For: Drinking glasses, mugs, and
                                                          beverage glassware in class 021




2,973,501                                 Jul. 19, 2005   For: Bandannas, jackets, shirts,
                                                          caps, hats, T-shirts, and leather
                                                          jackets in class 025




4,601,394                                 Sep. 09, 2014   For: Cell phone covers in class 009




                                     19
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 20 of 35 PageID #:3850




3,304,863                                 Oct. 02, 2007   For: Metal key fobs and non-
                                                          luminous and non-mechanical
                                                          metal signs in class 006




4,844,360                                 Nov. 03, 2015   For: Parts of motorcycles,
                                                          excluding parts of all motors and
                                                          engines, namely, derby covers, air
                                                          cleaner trim, timer covers, battery
                                                          cover band, fuel caps, brake caliper
                                                          inserts, fender skirts, console doors,
                                                          head lamp visors, medallions, foot
                                                          pegs, gearshift linkages, foot board
                                                          covers, handlebar clamps, hand
                                                          grips, fuel gauges, guard rail
                                                          inserts, axle nut covers, breather
                                                          end cap, valve stem caps, foot
                                                          boards, turn signal visors, pivot
                                                          bolt covers, tank panel, fender tip
                                                          lens kit, console insert, air cleaner
                                                          cover, decorative end caps, mirrors
                                                          and mounting hardware for the
                                                          aforesaid goods in class 012

4,771,442                                 Jul. 14, 2015   For: A full line of jewelry in class
                                                          014




                                     20
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 21 of 35 PageID #:3851




4,528,269                                 May 13, 2014    For: Jewelry, namely, earrings,
                                                          necklaces in class 014




4,465,604                                 Jan. 14, 2014   For: Clothing, namely, shirts, hats,
                                                          caps, belts, jackets, gloves,
                                                          sweatshirts, lounge pants, and wrist
                                                          bands in class 025




4,465,650                                 Jan. 14, 2014   For: Motorcycles and structural
                                                          parts therefor in class 012




5,346,467                                 Nov. 28, 2017   For: Motorcycle headlamp in class
                   DAYMAKER                               011

1,316,576                                 Jan. 29, 1985   For: Motorcycle electrical parts,
                                                          namely, coils, brushes, armatures,
                                                          generators in class 007

                  EAGLE IRON                              For: Motorcycle parts, namely gear
                                                          shafts, starters, clutches, sprockets,
                                                          battery covers and straps, air
                                                          cleaners and filters in class 012

3,818,854                                 Jul. 13, 2010   For: Non-luminous, non-
                    FAT BOY
                                                          mechanical tin signs, non-luminous

                                     21
Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 22 of 35 PageID #:3852




                                                          and non-mechanical metal signs in
                                                          class 006

5,346,443                                 Nov. 28, 2017   For: Helmets in class 009
                      FXRG
5,493,726                                 Jun. 12, 2018   For: Eyewear, body armor in class
                      FXRG                                009

2,530,093                                 Jan. 15, 2002   For: Jackets, coats, suits, gloves
                      FXRG                                and pants in class 025

5,770,303             FXRG                June 4, 2019    For: Clothing, namely, sweaters,
                                                          jackets, scarves, bandannas, vests,
                                                          jeans, pants, chaps, shirts, caps,
                                                          hats, headgear for wear, belts,
                                                          wristbands, coveralls, trousers, rain
                                                          suits, rain coats, T-shirts, head
                                                          bands, neck gators, socks, leg
                                                          warmers, mittens, leather clothing,
                                                          bibs; footwear, namely, shoes and
                                                          boots in class 025.

2,817,659                                 Feb. 24, 2004   For: Clothing, namely belts, coats,
                                                          jackets, caps, hats, head wear, knit
                                                          hats, gloves, jeans, pants, chaps,
                                                          shorts, shirts, sweaters, halter tops,
                                                          tank tops, T-shirts, sweatshirts,
                                                          sweat pants, head bands, leather
                                                          coats, leather jackets, leather pants,
                MOTORCLOTHES
                                                          leather chaps, leather vests,
                                                          nightgowns, night shirts, pajamas,
                                                          rain coats, rain suits, scarves,
                                                          lingerie, underwear, vests, and
                                                          wristbands; footwear; namely,
                                                          shoes and boots in class 025

3,734,072                                  Jan. 5, 2010   For: Caps, jackets, shirts, and
               SCREAMIN’ EAGLE                            sweatshirts; t-shirts in class 025

1,434,821                                 Mar. 31, 1987   For: Jackets in class 025
                    WILLIE G




                                     22
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 23 of 35 PageID #:3853




  2,892,609                                        Oct. 12, 2004   For: Clothing, namely jackets,
                                                                   shirts in class 025




                    “Orange Stripe Design”
                     (a wide orange stripe
                    outlined by two narrow
                            stripes)

  3,110,597                                        Jun 27, 2006    For: Motorcycles and motorcycle
                         STREET BOB                                structural parts in class 012


        13.    The above U.S. registrations for the HARLEY-DAVIDSON Trademarks are

valid, subsisting, in full force and effect, and many are incontestable pursuant to 15 U.S.C. §

1065.   The registrations for the HARLEY-DAVIDSON Trademarks constitute prima facie

evidence of their validity and of Harley-Davidson’s exclusive right to use the HARLEY-

DAVIDSON Trademarks pursuant to 15 U.S.C. § 1057 (b). True and correct copies of the

United States Registration Certificates for the above-listed HARLEY-DAVIDSON Trademarks

are attached hereto as Exhibit 1.

        14.    The HARLEY-DAVIDSON Trademarks are distinctive when applied to the

Harley-Davidson Products, signifying to the purchaser that the products come from Harley-

Davidson and are manufactured to Harley-Davidson’s quality standards.          Whether Harley-

Davidson manufactures the products itself or contracts with others to do so, Harley-Davidson has

ensured that products bearing the HARLEY-DAVIDSON Trademarks are manufactured to the

highest quality standards.

        15.    The HARLEY-DAVIDSON Trademarks are famous marks, as that term is used in

15 U.S.C. § 1125(c)(1), and have been continuously used and never abandoned. The innovative

marketing and product designs of the Harley-Davidson Products have enabled the Harley-


                                              23
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 24 of 35 PageID #:3854




Davidson brand to achieve widespread recognition and fame and have made the HARLEY-

DAVIDSON Trademarks some of the most well-known marks in the world. The widespread

fame, outstanding reputation, and significant goodwill associated with the Harley-Davidson

brand have made the HARLEY-DAVIDSON Trademarks valuable assets of Harley-Davidson.

       16.     Genuine Harley-Davidson Products are sold only through authorized retail

channels and are recognized by the public as being exclusively associated with the Harley-

Davidson brand.

       17.     Harley-Davidson has numerous licensees in the United States that are authorized

to sell a wide range of Harley-Davidson Products. These licensees have offered a wide variety

of products under the HARLEY-DAVIDSON Trademarks for decades.

       18.     Harley-Davidson has standards and guidelines to which all authorized licensed

products branded with the HARLEY-DAVIDSON Trademarks must adhere. These standards

and guidelines allow Harley-Davidson to control the quality and appearance, among other things,

of licensed Harley-Davidson Products. Moreover, all licensed Harley-Davidson Products are

subject to Harley-Davidson’s prior written approval before they are manufactured, promoted,

and sold to the public.

       19.     Harley-Davidson Products have become enormously popular and even iconic,

driven by the brand’s arduous quality standards and innovative design. Among the purchasing

public, genuine Harley-Davidson Products are instantly recognizable as such. In the United

States and around the world, the Harley-Davidson brand has come to symbolize high quality, and

Harley-Davidson Products are among the most recognizable in the world. Harley-Davidson

Products are distributed and sold to consumers through a network of nearly 700 authorized

dealers located throughout the country and numerous other retail outlets.



                                               24
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 25 of 35 PageID #:3855




       20.     Genuine Harley-Davidson Products have also been promoted and sold at the

official Harley-Davidson.com website and through authorized dealers’ websites for many years.

Sales of Harley-Davidson Products via the Harley-Davidson.com website are significant. The

Harley-Davidson.com website features proprietary content, images and designs exclusive to the

Harley-Davidson brand.

       21.     Harley-Davidson Products and the HARLEY-DAVIDSON Trademarks have

received significant unsolicited media coverage for many years, including, for example, in

national publications such as Business Week, The Chicago Tribune, The New York Times, The

Wall Street Journal, The Washington Post, and USA Today, as well as in numerous national

television programs and online publications and websites, such as MSNBC, CNN Money,

cnn.com, and Yahoo! Finance.

       22.     Harley-Davidson and its dealers and licensees have sold many billions of dollars

of products and services under the HARLEY-DAVIDSON Trademarks over the years, and have

expended millions of dollars advertising and promoting those marks through virtually every

media. For example, Harley-Davidson has promoted its products and marks through dealer

promotions, customer events, direct mailings, national television, print, and radio advertisements,

and the Internet. As a result, products bearing the HARLEY-DAVIDSON Trademarks are

widely recognized and exclusively associated by consumers, the public, and the trade as being

high-quality products sourced from Harley-Davidson. Harley-Davidson Products have become

among the most popular of their kind in the U.S. and the world. The HARLEY-DAVIDSON

Trademarks have achieved tremendous fame and recognition which has only added to the

inherent distinctiveness of the marks.




                                                25
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 26 of 35 PageID #:3856




       23.    As a result of Harley-Davidson’s significant promotional efforts, commercial

success, and popularity, the HARLEY-DAVIDSON brand has been ranked annually for the past

decade among the top 100 most valuable brands in the world by Interbrand, a leading

independent branding firm.       In 2015, Interbrand estimated the value of the HARLEY-

DAVIDSON brand at US $5.46 billion.            The goodwill associated with the HARLEY-

DAVIDSON brand and the HARLEY-DAVIDSON Trademarks is of incalculable and

inestimable value to Harley-Davidson.

The Defendants

       24.    Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Harley-Davidson. Upon information

and belief, Defendants reside and/or operate in the People’s Republic of China or other foreign

jurisdictions with lax trademark enforcement systems, or redistribute products from the same or

similar sources in those locations. Defendants have the capacity to be sued pursuant to Federal

Rule of Civil Procedure 17(b).

       25.    On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Harley-Davidson to discover Defendants’ true identities and the exact

interworking of their counterfeit network. If Defendants provide additional credible information

regarding their identities, Harley-Davidson will take appropriate steps to amend the Amended

Complaint.




                                              26
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 27 of 35 PageID #:3857




                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       26.     The success of the Harley-Davidson brand has resulted in its significant

counterfeiting. Consequently, Harley-Davidson has a worldwide anti-counterfeiting program

and regularly investigates suspicious e-commerce stores identified in proactive Internet sweeps

and reported by consumers. In recent years, Harley-Davidson has identified numerous fully

interactive e-commerce stores, including those operating under the Seller Aliases, which were

offering for sale and/or selling Counterfeit Harley-Davidson Products to consumers in this

Judicial District and throughout the United States. E-commerce sales, including through e-

commerce stores like those of Defendants, have resulted in a sharp increase in the shipment of

unauthorized products into the United States. Exhibit 2, Excerpts from Fiscal Year 2018 U.S.

Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics Report. Over

90% of all CBP intellectual property seizures were smaller international mail and express

shipments (as opposed to large shipping containers). Id. Over 85% of CBP seizures originated

from mainland China and Hong Kong. Id. Counterfeit and pirated products account for billions

in economic losses, resulting in tens of thousands of lost jobs for legitimate businesses and

broader economic losses, including lost tax revenue.

       27.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also, report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020) attached as Exhibit 4 and finding



                                                27
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 28 of 35 PageID #:3858




that on “at least some e-commerce platforms, little identifying information is necessary for a

counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of third-

party sellers” is necessary. Counterfeiters hedge against the risk of being caught and having their

websites taken down from an e-commerce platform by preemptively establishing multiple virtual

store-fronts. Exhibit 4 at p. 22. Since platforms generally do not require a seller on a third-party

marketplace to identify the underlying business entity, counterfeiters can have many different

profiles that can appear unrelated even though they are commonly owned and operated. Exhibit

4 at p. 39. Further, “E-commerce platforms create bureaucratic or technical hurdles in helping

brand owners to locate or identify sources of counterfeits and counterfeiters.” Exhibit 3 at 186-

187.

       28.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Harley-Davidson Products to residents of Illinois.

       29.     Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing e-

commerce stores operating under the Seller Aliases so that they appear to unknowing consumers

to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores operating

under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via credit cards,

Alipay, Amazon Pay, Western Union, and/or PayPal. E-commerce stores operating under the

Seller Aliases often include content and images that make it very difficult for consumers to

distinguish such stores from an authorized retailer.       Harley-Davidson has not licensed or




                                                28
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 29 of 35 PageID #:3859




authorized Defendants to use any of the HARLEY-DAVIDSON Trademarks, and none of the

Defendants are authorized retailers of genuine Harley-Davidson Products.

       30.     Many Defendants also deceive unknowing consumers by using the HARLEY-

DAVIDSON Trademarks without authorization within the content, text, and/or meta tags of their

e-commerce stores in order to attract various search engines crawling the Internet looking for

websites relevant to consumer searches for Harley-Davidson Products. Other e-commerce stores

operating under the Seller Aliases omit using HARLEY-DAVIDSON Trademarks in the item

title to evade enforcement efforts while using strategic item titles and descriptions that will

trigger their listings when consumers are searching for Harley-Davidson Products.

       31.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-

commerce platforms.      On information and belief, certain Defendants have anonymously

registered and maintained Seller Aliases to prevent discovery of their true identities and the

scope of their e-commerce operation.

       32.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Harley-Davidson Products.

Such seller alias registration patterns are one of many common tactics used by the Defendants to

conceal their identities and the full scope and interworking of their counterfeiting operation, and

to avoid being shut down.

       33.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating



                                                29
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 30 of 35 PageID #:3860




under the Seller Aliases include other notable common features, such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Counterfeit Harley-Davidson Products for sale by the Seller Aliases bear similar

irregularities and indicia of being counterfeit to one another, suggesting that the Counterfeit

Harley-Davidson Products were manufactured by and come from a common source and that

Defendants are interrelated.

       34.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       35.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Harley-Davidson’s

enforcement efforts. On information and belief, Defendants maintain off-shore bank accounts

and regularly move funds from their financial accounts to off-shore bank accounts outside the

jurisdiction of this Court to avoid payment of any monetary judgment awarded to Harley-

Davidson. Indeed, analysis of financial account transaction logs from previous similar cases

indicates that off-shore counterfeiters regularly move funds from U.S.-based financial accounts

to off-shore accounts outside the jurisdiction of this Court.

       36.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Harley-Davidson Products in the same transaction, occurrence, or



                                                 30
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 31 of 35 PageID #:3861




series of transactions or occurrences. Defendants, without any authorization or license from

Harley-Davidson, have jointly and severally, knowingly and willfully used and continue to use

the HARLEY-DAVIDSON Trademarks in connection with the advertisement, distribution,

offering for sale, and sale of Counterfeit Harley-Davidson Products into the United States and

Illinois over the Internet.

        37.     Defendants’ unauthorized use of the HARLEY-DAVIDSON Trademarks in

connection with the advertising, distribution, offering for sale, and sale of Counterfeit Harley-

Davidson Products, including the sale of Counterfeit Harley-Davidson Products into the United

States, including Illinois, is likely to cause and has caused confusion, mistake, and deception by

and among consumers and is irreparably harming Harley-Davidson.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        38.     Harley-Davidson hereby re-alleges and incorporates by reference the allegations

set forth in the preceding paragraphs.

        39.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered HARLEY-

DAVIDSON Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The HARLEY-DAVIDSON Trademarks are highly distinctive

marks. Consumers have come to expect the highest quality from Harley-Davidson Products

offered, sold or marketed under the HARLEY-DAVIDSON Trademarks.

        40.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the HARLEY-DAVIDSON Trademarks without Harley-Davidson’s

permission.

                                               31
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 32 of 35 PageID #:3862




       41.     Harley-Davidson is the exclusive owner of the HARLEY-DAVIDSON

Trademarks. Harley-Davidson’s United States Registrations for the HARLEY-DAVIDSON

Trademarks (Exhibit 1) are in full force and effect. On information and belief, Defendants have

knowledge of Harley-Davidson’s rights in the HARLEY-DAVIDSON Trademarks, and are

willfully infringing and intentionally using counterfeits of the HARLEY-DAVIDSON

Trademarks.     Defendants’ willful, intentional and unauthorized use of the HARLEY-

DAVIDSON Trademarks is likely to cause and is causing confusion, mistake, and deception as

to the origin and quality of the Counterfeit Harley-Davidson Products among the general public.

       42.     Defendants’    activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       43.     Harley-Davidson has no adequate remedy at law, and if Defendants’ actions are

not enjoined, Harley-Davidson will continue to suffer irreparable harm to its reputation and the

goodwill of the HARLEY-DAVIDSON Trademarks.

       44.     The injuries and damages sustained by Harley-Davidson have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Harley-Davidson Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       45.     Harley-Davidson hereby re-alleges and incorporates by reference the allegations

set forth in the preceding paragraphs.

       46.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Harley-Davidson Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Harley-




                                                32
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 33 of 35 PageID #:3863




Davidson or the origin, sponsorship, or approval of Defendants’ Counterfeit Harley-Davidson

Products by Harley-Davidson.

       47.      By using the HARLEY-DAVIDSON Trademarks on the Counterfeit Harley-

Davidson Products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the Counterfeit Harley-Davidson

Products.

       48.      Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Harley-Davidson Products to the general public

involves the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act,

15 U.S.C. § 1125.

       49.      Harley-Davidson has no adequate remedy at law and, if Defendants’ actions are

not enjoined, Harley-Davidson will continue to suffer irreparable harm to its reputation and the

goodwill of the HARLEY-DAVIDSON Trademarks.

                                      PRAYER FOR RELIEF

WHEREFORE, Harley-Davidson prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the HARLEY-DAVIDSON Trademarks or any reproductions, counterfeit

             copies or colorable imitations thereof in any manner in connection with the

             distribution, marketing, advertising, offering for sale, or sale of any product that is not

             a genuine Harley-Davidson Product or is not authorized by Harley-Davidson to be

             sold in connection with the HARLEY-DAVIDSON Trademarks;



                                                   33
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 34 of 35 PageID #:3864




       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          Harley-Davidson Product or any other product produced by Harley-Davidson, that is

          not Harley-Davidson’s or not produced under the authorization, control, or

          supervision of Harley-Davidson and approved by Harley-Davidson for sale under the

          HARLEY-DAVIDSON Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit Harley-Davidson Products are those sold under the authorization, control

          or supervision of Harley-Davidson, or are sponsored by, approved by, or otherwise

          connected with Harley-Davidson;

       d. further infringing the HARLEY-DAVIDSON Trademarks and damaging Harley-

          Davidson’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Harley-Davidson, nor authorized by

          Harley-Davidson to be sold or offered for sale, and which bear any of Harley-

          Davidson’s trademarks, including the HARLEY-DAVIDSON Trademarks, or any

          reproductions, counterfeit copies or colorable imitations thereof;

2) Entry of an Order that, upon Harley-Davidson’s request, those with notice of the injunction,

   including, without limitation, any online marketplace platforms such as eBay, AliExpress,

   Alibaba, Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall

   disable and cease displaying any advertisements used by or associated with Defendants in

   connection with the sale of counterfeit and infringing goods using the HARLEY-

   DAVIDSON Trademarks;



                                               34
  Case: 1:21-cv-01041 Document #: 26 Filed: 03/29/21 Page 35 of 35 PageID #:3865




3) That Defendants account for and pay to Harley-Davidson all profits realized by Defendants

   by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the HARLEY-DAVIDSON Trademarks be increased by a sum not

   exceeding three times the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Harley-Davidson be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   HARLEY-DAVIDSON Trademarks;

5) That Harley-Davidson be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 29th day of March 2021.          Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Martin F. Trainor
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law
                                             mtrainor@gbc.law

                                             Counsel for Plaintiff H-D U.S.A., LLC




                                               35
